Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                      CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

   UNITED STATES OF AMERICA,

                   Plaintiff,

                          v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA, individual,

                   Defendants.

  DEFENDANTS US STEM CELL, INC., US STEM CELL CLINIC, LLC, AND KRISTIN
   C. COMELLA’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Pursuant to LR 16.1(k), Defendants US Stem Cell Clinic, LLC (“USSCC”), US Stem Cell,
 Inc., and individual Kristin C. Comella (collectively, “Defendants”) hereby file the following
 Proposed Findings of Fact and Conclusions of Law.

    I.      PROPOSED FINDINGS OF FACT
            a. US Stem Cell Clinic, LLC and its SVF Surgical Procedure
    1. Defendant US Stem Cell Clinic, LLC, (“USSCC”) is a Florida limited liability company
         founded in 2014, with its principal place of business located at 1290 Weston Road, Suite
         203a, Weston, FL 33326, within the jurisdiction of this Court.
    2. Licensed healthcare professionals at USSCC administer stromal vascular fraction (“SVF”)
         to the same patient from whom the SVF was recovered during a single procedure on a
         single day (the “SVF Surgical Procedure”).
    3. Defendants intend the SVF Surgical Procedure to provide a regenerative benefit to patients.
    4. Defendants’ SVF Surgical Procedure is intended for “autologous” use in patients, which
         means the “implantation, transplantation, infusion, or transfer of human cells or tissue back
         into the individual from whom the cells or tissue were recovered.” 21 C.F.R. § 1271.3(a).
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 2 of 8



    5. Under Defendants’ current procedures, the SVF Surgical Procedure involves the isolation
        of SVF from adipose tissue, which naturally includes SVF cells, from patients in dedicated
        examination rooms located at USSCC’s Weston, Florida facility.
    6. The tissue recovery is accomplished by a mini-liposuction procedure, whereby a syringe is
        used to recover adipose tissue, including the SVF cells contained therein.
    7. Defendants add a digestive enzyme to the tissue to isolate cell components through
        enzymatic digestion.
    8. The SVF Surgical Procedure then uses a centrifuge to isolate the SVF from unwanted
        portions of the adipose tissue.
    9. The centrifuge used in the SVF procedure separates cellular components from the
        extracellular matrix of the adipose tissue.
    10. The SVF Surgical Procedure involves suspension of the patient’s SVF in a sterile saline
        solution.
    11. Saline is a crystalloid.
            b. The SVF Surgical Procedure does not affect the relevant biological
               characteristics or functions of the SVF cells, nor does it otherwise alter or
               change the SVF cells in any relevant way

    12. Adipose tissue contains stromal and vascular cells (“SVF”), as well as adipocytes and
        extracellular matrix.
    13. SVF cells include—both before and after isolation and re-implantation—stromal and
        vascular cells, including adipose stem cells, hematopoietic stem cells, pericytes,
        endothelial/progenitor cells, white blood cells, and fibroblasts, as well as an extracellular
        matrix.
    14. SVF cells are human cells, tissues, or cellular or tissue-based products. 21 C.F.R.
        § 1271.3(d).
    15. The digestive enzyme used in Defendants’ SVF Surgical Procedure does not create a new
        cell or alter the relevant biological characteristics or functions of the SVF cells or otherwise
        alter or change the SVF cells in any relevant manner.
    16. The centrifuge used in the SVF procedure does not create a new cell or alter the relevant
        biological characteristics or functions of the SVF cells or otherwise alter or change the SVF
        cells in any relevant manner.


                                                   2
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 3 of 8



    17. The SVF Surgical Procedure does not change the relevant biological characteristics of the
          SVF cells, nor does it convert the SVF cells into a new substance or otherwise alter or
          change the SVF cells in any relevant manner.
           c. The SVF Surgical Procedure does no more than minimally manipulate the
              SVF cells
    18. Adipose tissue has several original characteristics, including, but not limited to,
          regenerative characteristics.
    19. SVF cells naturally contained in the adipose tissue have regenerative characteristics.
    20. The original regenerative characteristics of the adipose tissue and SVF cells naturally
          occurring in the SVF cells are maintained in the adipose-derived stem cells post-SVF
          Surgical Procedure.
    21. The SVF Surgical Procedure has no impact on the relevant biological characteristics of the
          SVF cells, as they continue to provide the regenerative impact that they provided before
          isolation from the adipose tissue.
    II.      PROPOSED CONCLUSIONS OF LAW
    1. Under the FDCA, a “drug” includes any article that is “intended for use in the diagnosis,
          cure, mitigation, treatment, or prevention of disease,” 21 U.S.C. § 321(g)(1)(B), or that is
          “intended to affect the structure or any function of the body,” 21 U.S.C. § 321(g)(1)(C).
    2. Under the PHSA, a “biological product” includes any “virus, therapeutic serum, toxin,
          antitoxin, vaccine, blood, blood component or derivative, allergenic product, protein
          (except any chemically synthesized polypeptide), or analogous product . . . applicable to
          the prevention, treatment, or cure of a disease or condition of human beings.” 42 U.S.C. §
          262(i).
    3. Certain establishments are exempt from regulation under the FDCA and the PHSA
          pursuant to 21 C.F.R. § 1271.15(b).
    4. Specifically, “an establishment that removes HCT/P’s from an individual and implants
          such HCT/P’s into the same individual during the same surgical procedure” is exempt from
          all regulation by the FDA. 21 C.F.R. § 1271.15(b), 1271.20.
    5. To the extent that the Plaintiff has brought this enforcement action in reliance on FDA
          Guidance For Industry: Same Surgical Procedure Exception under 21 CFR 1271.15(b):
          Questions and Answers Regarding the Scope of the Exception, that reliance is invalid as a
          matter of law and in violation of the Administrative Procedure Act.

                                                   3
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 4 of 8



    6. Defendants and the SVF Surgical Procedure qualify for the exemption from regulation by
           the FDA set forth at 21 C.F.R. § 1271.15(b).
    7. Defendants’ SVF Surgical Procedure is, accordingly, not regulated as a drug or biological
           product under the FDCA or the PHSA and is not subject to any provisions of the FDCA
           and the PHSA, including the FDCA’s adulteration, misbranding, and premarket approval
           requirements. 21 C.F.R. § 1271.20.
    8. Plaintiff’s request for injunctive relief is denied, and Plaintiff shall recover nothing, the
           action is dismissed on the merits, and the court reserves jurisdiction to award reasonable
           attorneys’ fees and costs to Defendants.
    III.      ALTERNATIVE PROPOSED CONCLUSIONS OF LAW SHOULD THE
              COURT DETERMINE THE DEFENDANTS’ SVF SURGICAL PROCEDURE
              IS NOT EXEMPT FROM ALL REGULATION BY THE FDA PURSUANT TO
              21 C.F.R. § 1271.15(b).

    1. Under the FDCA, a “drug” includes any article that is “intended for use in the diagnosis,
           cure, mitigation, treatment, or prevention of disease,” 21 U.S.C. § 321(g)(1)(B), or that is
           “intended to affect the structure or any function of the body,” 21 U.S.C. § 321(g)(1)(C).
    2. Under the PHSA, a “biological product” includes any “virus, therapeutic serum, toxin,
           antitoxin, vaccine, blood, blood component or derivative, allergenic product, protein
           (except any chemically synthesized polypeptide), or analogous product . . . applicable to
           the prevention, treatment, or cure of a disease or condition of human beings.” 42 U.S.C.
           § 262(i).
    3. Certain establishments are exempt from regulation under the FDCA and the PHSA
           pursuant to 21 C.F.R. § 1271.15(b).
    4. An establishment that does not satisfy the criteria established in 21 C.F.R. § 1271.15(b)
           will still be exempt from regulation under the FDCA, if the establishment meets the criteria
           set forth in 21 C.F.R. § 1271.10(a).
    5. An establishment that meets the four criteria set forth in 21 C.F.R. § 1271.10(a) is regulated
           solely under section 361 of the PHSA (42 U.S.C. § 264) and the regulations in 21 C.F.R.
           Part 1271, and not under the FDCA and section 351 of the PHSA (42 U.S.C. § 262). See
           21 C.F.R. § 1271.20.
    6. The first criterion in 21 C.F.R. § 1271.10(a) is that the HCT/P be only “minimally
           manipulated.” 21 C.F.R. § 1271.10(a)(1).

                                                      4
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 5 of 8



    7. For structural tissue, “minimal manipulation” means processing that does not alter the
       original relevant characteristics of the tissue relating to the tissue’s utility for
       reconstruction, repair, or replacement. 21 C.F.R. § 1271.3(f)(1).
    8. For cells or nonstructural tissues, “minimal manipulation” means processing that does not
       alter the relevant biological characteristics of cells or tissues. 21 C.F.R. § 1271.3(f)(2).
    9. The second criterion in 21 C.F.R. § 1271.10 is that the HCT/P be “intended for homologous
       use only, as reflected by the labeling, advertising, or other indications of the manufacturer’s
       objective intent.” 21 C.F.R. § 1271.10(a)(2).
    10. “Homologous use” means “the repair, reconstruction, replacement, or supplementation of
       a recipient’s cells or tissues with an HCT/P that performs the same basic function or
       functions in the recipient as in the donor.” 21 C.F.R. § 1271.3(c).
    11. The third criterion in 21 C.F.R. § 1271.10 is that the manufacture of HCT/P not involve
       the “combination of the cells or tissues with another article, except for water, crystalloids,
       or a sterilizing, preserving, or storage agent, provided that the addition of water,
       crystalloids, or the sterilizing, preserving, or storage agent does not raise any new clinical
       safety concerns with respect to the HCT/P.” 21 C.F.R. § 1271.10(a)(3).
    12. If the HCT/P has an autologous use, it meets the final criterion in 21 C.F.R. § 1271.10. 21
       C.F.R. § 1271.10(a)(4).
    13. Defendants and the SVF Surgical Procedure qualify for the exception from regulation
       under the FDCA pursuant to 21 C.F.R. § 1271.10(a).
    14. Defendants’ SVF Surgical Procedure is, accordingly, not regulated as a drug or biological
       product under the FDCA and is not subject to any provisions of the FDCA, including the
       FDCA’s adulteration, misbranding, and premarket approval requirements.              21 C.F.R.
       § 1271.20.


 Dated: March 29, 2019                        Respectfully submitted,

                                              /s/ Isaac J. Mitrani
                                              Isaac J. Mitrani
                                              Florida Bar No. 348538
                                              Loren H. Cohen
                                              Florida Bar No. 303879
                                              MITRANI, RYNOR,
                                              ADAMSKY & TOLAND, P.A.

                                                 5
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 6 of 8



                                    301 Arthur Godfrey Road, Penthouse
                                    Miami Beach, FL 33140
                                    Tel.: 305-358-0050
                                    Fax: 305-358-0050
                                    imitrani@mitrani.com
                                    lcohen@mitrani.com
                                    dbitran@mitrani.com
                                    ctenn@mitrani.com
                                    miamidocketing@mitrani.com

                                    Todd A. Harrison (admitted pro hac vice)
                                    Todd H. Halpern (admitted pro hac vice)
                                    Stephen R. Freeland (admitted pro hac vice)
                                    Mary M. Gardner (admitted pro hac vice)
                                    Venable LLP
                                    600 Massachusetts Avenue NW
                                    Washington, DC 20001

                                    Attorneys for Defendants US Stem Cell Clinic, LLC,
                                    US Stem Cell, Inc., Kristin C. Comella and Theodore
                                    Gradel




                                       6
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 7 of 8



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 29, 2019, a true and correct copy of the foregoing
 Defendants’ Proposed Findings of Fact and Conclusions of Law was filed with the Clerk of the
 Court via CM/ECF and the CM/ECF system will send a notice of electronic filing to all counsel
 and parties of record listed on the Service List Below.


                                                   /s/ Isaac J. Mitrani
                                                   Isaac J. Mitrani
                                                   Florida Bar No. 348538
                                                   MITRANI, RYNOR,
                                                   ADAMSKY & TOLAND, P.A.
                                                   301 Arthur Godfrey Road, Penthouse
                                                   Miami Beach, FL 33140
                                                   Tel.: 305-/358-0050
                                                   Fax: 305/358-0050
                                                   imitrani@mitrani.com
                                                   dbitran@mitrani.com
                                                   ctenn@mitrani.com
                                                   miamidocketing@mitrani.com

                                                   Attorneys for Defendants US Stem Cell
                                                   Clinic, LLC, US Stem Cell, Inc., Kristin C.
                                                   Comella and Theodore Gradel




                                              7
Case 0:18-cv-61047-UU Document 54 Entered on FLSD Docket 03/29/2019 Page 8 of 8



                                         SERVICE LIST

  Roger J. Gural                                     James A. Weinkle
  Trial Attorney                                     Assistant United States Attorney
  Consumer Protection Branch                         Office of the United States Attorney
  United States Department of Justice                99 N.E. 4th Street, Suite 300
  P.O. Box 386                                       Miami, FL 33132
  Washington, DC 20044                               james.weinkle@usdoj.gov
  Roger.gural@usdoj.gov
                                                     Counsel for United States of America
  Counsel for United States of America

  Of Counsel:

  Rebecca K. Wood
  Chief Counsel
  Food and Drug Administration

  Perham Gorji
  Deputy Chief Counsel for Litigation

  Michael D. Helbing
  Associate Chief Counsel for Enforcement
  United States Dept. of Health and Human Services
  Office of the General Counsel
  White Oak 31, Room 4426A
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                              8
